DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Invention II (claims 7-20) in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because the operation of each method described in Invention I and Invention II are different and would require different search strategies. The method of claims 1-6 would require a controller that controls each of the power sources separately.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation of “determine, based on the temperature information, a plurality of resonant frequencies corresponding to the plurality of heating elements " on lines 5-6 of claim 7 and lines 5-7 of claim 20 is not described in the specification in a way where examiner understands how temperature information is received from plurality of heating element. The specification does not describe in detail how temperature information is received from plurality of heating element without the recitation of any structure which detects the temperature information associated with a plurality of elements. Claims 31 and 32 also have the limitation has “received temperature information" and would be considered rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Uchida et al (US 7,202,451).

With regards to claim 7, Uchida et al discloses a method for heating a structure (induction heating method, Title), the method comprising:
receiving temperature information associated with a plurality of heating elements disposed within a housing member, wherein the plurality of heating elements are coupled within a plurality of resonant frequency power sources (electricity is supplied to the plural heating coils 152m and 152s by the resonance-type inverters 120m and 120s respectively corresponding to the plural heating coils and temperature control is performed, col 18, lines 15-25);
determining, based on the temperature information, a plurality of resonant frequencies corresponding to the plurality of heating elements (frequencies of the respective load currents are equalized and the phases of the respective heating coil currents are fixedly maintained, col 2, lines 45-55); and
dynamically controlling, for each of the plurality of resonant frequency power sources, a corresponding drive frequency on and off a respective resonant frequency of the plurality of resonant frequencies to thereby meet a desired temperature profile across the structure (enable independent adjustment of powers supplied to the heating coils 152m and 152s so that the heating temperature can be made and highly precise temperature control can be achieved, col 13, lines 1-8). 

With regards to claims 20, Uchida et al discloses a method for heating a structure (induction heating method, Title), the method comprising:
positioning a housing member in a position to heat the structure (induction heating method of an object, Title) wherein the housing member comprises a plurality of heating element that are coupled with a plurality of resonant frequency power sources (electricity is supplied to the plural heating coils 152m and 152s by the resonance-type inverters 120m and 120s respectively corresponding to the plural heating coils and temperature control is performed, col 18, lines 15-25),
determining, based on the temperature information, a plurality of resonant frequencies corresponding to the plurality of heating elements (frequencies of the respective load currents are equalized and the phases of the respective heating coil currents are fixedly maintained, col 2, lines 45-55); and
dynamically controlling, for each of the plurality of resonant frequency power sources, a corresponding drive frequency on and off a respective resonant frequency of the plurality of resonant frequencies to thereby meet a desired temperature profile across the structure (enable independent adjustment of powers supplied to the heating coils 152m and 152s so that the heating temperature can be made and highly precise temperature control can be achieved, col 13, lines 1-8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al as applied to claims 7 and 20 above, and further in view of Kagan (US 2006/0076338).

	With regards to claim 8, Uchida et al discloses wherein each resonant frequency power source of the plurality of resonant frequency power sources comprises: an alternating current input member (AC power supplies 116m,116s, Fig. 1): a rectifier configured to convert alternating current provided by the alternating current input member to a direct current voltage (converting sections 114m,114s, Fig. 1) and an inverter (inverter 120m,120s, Fig. 1).
	Uchida et al does not disclose a direct current filter. 
	Kagan teaches a direct current filter (filter capacitor 16 for filter a DC potential, paragraph 0055, lines 2-4). 
	It would have been obvious to one skilled in the art at the time the invention was made to modify the power sources of Uchida et al with a direct current filter as taught by Kagan in order to provide a filter for a DC source in order to provide a signal with reduced noise. 
	With regards to claim 9, Kagan teaches wherein the direct current filter comprises a capacitor that is charged by a direct current voltage provided by the rectifier (capacitor 16 is charged by the DC current rectified by rectifier 14, Fig. 1). 
	With regards to claim 10, Kagan teaches wherein the inverter comprises a plurality of transistors each having a switch (inverter 14 is made of a network of diodes, Fig. 1), wherein the plurality of transistors are controlled to separately open and close their respective switches to provide a varying voltage waveform using a direct current voltage (each diode is connected to a different current path, Fig. 1).
	With regards to claim 11, Uchida et al discloses wherein at least one gate driver member is controlled to send open and close voltage signals to the inverter according to the corresponding drive frequency (forward conversion phase controller 134 adjusts the timing of generating the gate pulse to be given to each of the thyristors, col 9, lines 60-64).
	With regards to claim 12, Kagan teaches wherein the plurality of heating elements comprises a plurality of susceptor members (load circuit may include a heater coil magnetically coupled to a ferromagnetic article, paragraph 0016, lines 5-8), the plurality of susceptor members comprising electrically conducting ferromagnetic material connected to the plurality of resonant frequency power sources (each load circuit is connected to each voltage source 12, Fig. 1), and wherein each of the resonant frequency power sources is configured to send, responsive to received instructions, voltage waveforms across one or more associated susceptor members at a respective resonant frequency to control temperatures of the one or more associated susceptor members based on thermostatic properties of Curie effects of the one or more associated susceptor members (Fig. 7 and Fig. 8).
	With regards to claim 13, Kagan teaches a tuning capacitor disposed in series with a respective one or more heating elements of the plurality of heating elements (series capacitor 22 in series with load 24, Fig. 1).
	With regards to claim 14, Kagan teaches wherein each tuning capacitor is selected such that an impedance of the tuning capacitor matches an impedance of the one or more heating elements at a predetermined temperature (series capacitor 22 is selected to be charged to be charged to twice the impedance needed and is used to compensate as needed, paragraph 045, lines 1-8).
With regards to claim 15, Kagan teaches limitations in one or more of the: voltage, current, rate of change (in voltage or current), frequency, and/or temperature, which are tolerated by the components of the supply and/or load circuits, should be recognized and not exceeded where capacitor 22(tuning capacitor, Fig. 1) is part of the supply circuit and therefore can be limited to a specific current, voltage or room temperature needed for the apparatus.
	With regards to claim 16, Uchida et al discloses wherein the received temperature information comprises one of heating apparatus temperature information (electricity is supplied to the plural heating coils 152m and 152s by the resonance-type inverters 120m and 120s respectively corresponding to the plural heating coils and temperature control is performed, col 18, lines 15-25).

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al applied to claims 7 and 20 above, and further in view of Brekkestran et al (US 5,105,067). 

With regards to claim 17, Uchida et al does not disclose wherein determining a plurality of resonant frequencies corresponding to the plurality of heating elements comprises accessing a predefined calibration table associating temperature values with resonant frequency values. 
Brekkestran et al teaches wherein determining a plurality of resonant frequencies corresponding to the plurality of heating elements comprises accessing a predefined calibration table associating temperature values with resonant frequency values (an electronic control system for cold weather garment 26 to select a desired temperature and microcomputer 40 with operator control/display 52 is provided for allowing calibration procedures to be performed on the system 10 and for visual monitoring of the calibration procedures, calibration table, col 4, lines 40-56).
It would have been obvious to one skilled in the art at the time the invention was made to modify the power supply of Uchida et al with the calibration procedures as taught by Brekkestran et al to provide calibration procedures for a heating element to provide increased usability. 
With regards to claim 18, Brekkestran et al teaches wherein each heating element of the plurality of heating elements is associated with a respective predefined calibration table associating temperature values with resonant frequency values of the heating element (an electronic control system for cold weather garment 26 to select a desired temperature and microcomputer 40 with operator control/display 52 is provided for allowing calibration procedures to be performed on the system 10 and for visual monitoring of the calibration procedures, calibration table, col 4, lines 40-56).
With regards to claim 19, Brekkestran et al teaches wherein dynamically controlling a corresponding drive frequency on and off a respective resonant frequency is performed according to a predefined complex switching profile including hold conditions (each of the heater switching units 56a-56e will initially be switched on in sequential fashion by a pulse width modulated (PWM) control signal from one of the outputs 66a-66e of the microcomputer 40 corresponding to that particular switching unit 56a-56e, col 5, lines 40-45).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS WARD/
Examiner, Art Unit 3742
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761